Citation Nr: 0416703	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for cervical spine and dorsal spine myositis, 
prior to January 2, 2002.

2.  Entitlement to a disability rating in excess of 20 
percent for a cervical spine disability from January 2, 2002, 
on appeal from an original grant of service connection.

3.  Entitlement to an initial disability rating in excess of 
10 percent for dorsal spine myositis from January 2, 2002, on 
appeal from an original grant of service connection.


REPRESENTATION

Appellant represented by:	Louis A. De Mier Le Blanc, 
Attorney


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty for training from July 
1969 to November 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), effecting the Board's decision in May 
2000 that granted entitlement to service connection for 
cervical spine and dorsal spine disabilities.  The RO 
assigned a 30 percent disability rating for "cervical spine 
and dorsal spine disabilities," effective from February 5, 
1997.

In a January 2002 rating decision, the RO assigned separate 
ratings for the cervical and dorsal spine disabilities, i.e., 
a 20 percent disability rating for a cervical spine condition 
and a 10 percent disability rating for dorsal spine myositis, 
effective from January 2, 2002.  The veteran is appealing the 
ratings assigned.

This case was before the Board previously in July 2003 when 
it was remanded for additional development.


REMAND

This case is not yet ready for appellate review.  The RO has 
failed to fully comply with the instructions contained in the 
July 2003 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In the July 2003 Remand from the 
Board, the RO was instructed to ensure that notification and 
development required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
had been satisfied.  Although the RO attempted to comply with 
these instructions in a December 10, 2003 letter to the 
appellant, that letter requested information related to a 
claim for service connection rather than addressing the 
issues on appeal, all of which pertain to disabilities for 
which the appellant is already service connected.  In short, 
that letter did not address specifically the claims that are 
currently before the Board.

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  This amendment was effective September 
26, 2003.  Id.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must determine whether the law 
or regulation identifies the type of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  The new provision should not be applied 
to the claim if it would produce retroactive effects.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits.").  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to September 
26, 2003, the revised regulations cannot be applied.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied, regarding the issues of 
entitlement to an initial disability 
rating in excess of 30 percent for 
cervical spine and dorsal spine myositis, 
prior to January 2, 2002; entitlement to 
a disability rating in excess of 20 
percent for a cervical spine disability 
from January 2, 2002, on appeal from an 
original grant of service connection; and 
entitlement to an initial disability 
rating in excess of 10 percent for dorsal 
spine myositis from January 2, 2002, on 
appeal from an original grant of service 
connection.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  The SSOC should set 
forth all pertinent laws and regulations, 
including the amended rating criteria for 
disabilities of the spine, and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




